DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/09/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., air pathway if formed to draws air downward into a consumable pod, laterally through the consumable pod) are taught by the prior art.  It has been established that limitation is directed to the how air is directed to the consumable pod and materials or articles worked upon by the apparatus do not limit apparatus claims (See MPEP § 2115). Fernando teaches structural limitation of the claimed invention such as the hookah head comprising a bowl portion, a bowl top, an air pathway formed through the bowl top to include both a downward facing top inlet and an upward facing top outlet therefore, Examiner asserts that Fernando anticipates the patentable limitation of the claimed invention.  In the alternative, Fernando teaches one or more inlet apertures, at least some of the inlets in the cartridge may align with the apertures in the top of the receptacle. The cartridge may comprise an alignment feature configured to mate with a complementary alignment feature of the receptacle to align the inlets of the cartridge with the apertures of the receptacle when the cartridge is inserted into the receptacle [0075]. Since it has it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Fernando to correspond with that of the claimed invention.
Claim Interpretation
It is has been held that the intended use of a claimed apparatus is not germane to the issue of patentability of the claimed structure (See MPEP § 2114 (II). If the prior art structure is capable of performing the claimed use then it meets the claim. A recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed (See MPEP § 2114 (II). Additionally, materials or articles worked upon by the apparatus do not limit apparatus claims (See MPEP § 2115). Therefore all functional limitations, intended use limitations, and materials or articles worked upon by the apparatus will be given no patentable weight.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fernando et al. (US 2020/0113235).
Regarding claim 1, Fernando teaches a hookah device (Shisha devices are used to smoke tobacco [0002]), comprising: 5a hookah head, the hookah head (Fig. 11) having: 
a bowl portion 150 with a pod recess 210 formed therein to receive a consumable pod (Examiner note: consumable pod is a material worked by the apparatus therefore no patentable weight will be given. In the alternate, Fernando teaches an aerosol-generating substrate 230 equivalent to claimed consumable pod); 
a bowl top having an electronic heating mechanism 160 positioned above the pod recess such that any consumable pod positioned within the pod recess is heated from above the pod recess (Figure 10-11 ref. 160) 
an air pathway 171 formed therethrough, the air pathway formed to introduce air into a consumable pod and direct smoke 180 from the consumable pod into a hookah body (depicted in Fig. 11).  
an air pathway 171 formed through the bowl top to include both a downward facing top inlet 180 and an upward facing top outlet 170, the downward facing top inlet formed to align with a pod inlet and the upward facing top outlet formed to align with a pod outlet.
 Fernando does not explicitly state that air pathway if formed to draws air downward into a consumable pod, laterally through the consumable pod, and out of the consumable pod in an upward direction through the upward facing top outlet. However it has been established that limitation is directed to the how air is directed to the consumable pod and materials or articles worked upon by the apparatus do not limit apparatus claims (See MPEP § 2115). Therefore since the prior art satisfy the structural limitation of the claimed apparatus, Examiner asserts that Fernando anticipates the limitation.  In the alternative, Fernando teaches one or more inlet apertures, at least some of the inlets in the cartridge may align with the apertures in the top of the receptacle. The cartridge may comprise an alignment feature configured to mate with a complementary alignment feature of the receptacle to align the inlets of the cartridge with the apertures of the receptacle when the cartridge is inserted into the receptacle [0075]. Since it has it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Fernando to correspond with that of the claimed invention. 
5 	Regarding claim 2, Fernando teaches comprising a hookah body 100 15connected to the hookah head, the hookah body having a vase 17 with a down stem 190 projecting into the vase 17, and a hose port 15 in fluid communication with the vase 17 for receiving smoke from the hookah head, through the down stem, and out of the hose port for inhalation by a user.  
Regarding claim 3, Fernando teaches the electronic heating 10mechanism includes an electric heater (The heating element may comprise an electrically resistive heating element, and inductive heating element, or both a resistive and an inductive heating element [0010]). Fernando further teaches an empty chamber 221 may serve as a heat sink or may transfer excess heat from chambers 220 containing aerosol generating substrate [0095]. (Note: Examiner is interpreting the heat sink as the claimed heating plate since Applicant’s disclosure describes “heating plate 304 serves to distribute heat evenly across the consumable pod 30”). 30
Regarding claim 4, Fernando teaches an electric heater and a heating plate as addressed in rejection of claim 3.  Fernando does not explicitly teach positioning of the heating plate with respect to the electric heater. However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.  Furthermore Fernando teaches a heat sink or may transfer excess heat from chambers 220 containing aerosol generating substrate (if in fluid connection with an inlet and outlet of the housing) to prevent overheating and combustion of the aerosol - generating substrate during operation. Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Fernando to correspond with that of the claimed invention in order to insure the safety of the device while in use. 
5Regarding claim 5, Fernando teaches an air pathway depicted with arrows in Fig. 11) is formed through both the bowl top and bowl portion such that when a consumable pod is positioned within the bowl portion, the air pathway aligns with openings within the consumable pod (one or more inlet apertures, at least some of the inlets in the cartridge may align with the apertures in the top of the receptacle. The cartridge may comprise an alignment feature configured to mate with a complementary alignment feature of the receptacle to align the inlets of the cartridge with the apertures of the receptacle when the cartridge is inserted into the receptacle [0075]).  
10Regarding claim 6-9, the claimed limitations are directed to the consumable pod. As referenced in rejection of claim 1, the consumable pod is directed to a material worked upon therefore no patentable weight will be given. Alternatively, Fig. 1, 2, 7 of Fernando teaches Aerosol-generating substrate 230 is disposed within two or more of the chambers 220 [0091]. he lid 250 comprises apertures 255 that form outlets of the cartridge 150 [0092]. A seal 260 to prevent airflow around the chambers 220 and to direct airflow through the chambers 220 [0093].
Regarding claim 10, Fernando teaches wherein the consumable item is shisha (shisha consumable cartridge; abstract).
Regarding claim 11, Fernando teaches the electronic heating 10mechanism includes an electric heater (The heating element may comprise an electrically resistive heating element, and inductive heating element, or both a resistive and an inductive heating element [0010]). Fernando further teaches an empty chamber 221 may serve as a heat sink or may transfer excess heat from chambers 220 containing aerosol generating substrate [0095]. (Note: Examiner is interpreting the heat sink as the claimed heating plate since Applicant’s disclosure describes “heating plate 304 serves to distribute heat evenly across the consumable pod 30”).
Regarding claim 12, Fernando teaches an electric heater and a heating plate as addressed in rejection of claim 11.  Fernando does not explicitly teach positioning of the heating plate with respect to the electric heater. However it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. Furthermore Fernando teaches a heat sink or may transfer excess heat from chambers 220 containing aerosol generating substrate (if in fluid connection with an inlet and outlet of the housing) to prevent overheating and combustion of the aerosol - generating substrate during operation. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Fernando to correspond with that of the claimed invention in order to insure the safety of the device while in use. 
10Regarding claims 13-16, the claimed limitations are directed to the consumable pod. As referenced in rejection of claim 1, the consumable pod is directed to a material worked upon therefore no patentable weight will be given. Alternatively, Fig. 1, 2, 7 of Fernando teaches Aerosol-generating substrate 230 is disposed within two or more of the chambers 220 [0091]. he lid 250 comprises apertures 255 that form outlets of the cartridge 150 [0092]. A seal 260 to prevent airflow around the chambers 220 and to direct airflow through the chambers 220 [0093].
Regarding claim 17, Fernando teaches wherein the consumable item is shisha (shisha consumable cartridge; abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739. The examiner can normally be reached Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715